Citation Nr: 0124451	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  95-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
viral syndrome, to include chronic fatigue syndrome (CFS), 
fibromyalgia, and chronic low back pain.

2.  Entitlement to service connection for mitral valve 
prolapse.

3.  Entitlement to an initial compensable rating for scar 
residuals of exploratory surgery for ovarian cyst.

4.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1974.  Further, the record indicates that she had 
additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in June 1996, a 
transcript of which is of record.

In an April 1998 decision, the Board denied the claims of 
service connection for residuals of a viral syndrome and 
mitral valve prolapse, and found that the criteria for a 
compensable rating for scar residuals of exploratory surgery 
for an ovarian cyst had not been met.  Additionally, the 
Board granted service connection for temporomandibular joint 
syndrome, and remanded the veteran's claims of service 
connection for cervical dysplasia/endometriosis, peptic ulcer 
disease, and irritable bowel syndrome.

The veteran appealed the Board's April 1998 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In an October 2000 
memorandum decision, the Court vacated the Board's decision 
with respect to the viral syndrome, mitral valve prolapse, 
and scar residuals of exploratory surgery for ovarian cyst.  
A January 2001 Court Order notes that all proceedings in the 
instant case had been stayed pursuant to In Re: Veterans 
Claims Assistance Act of 2000, __ Vet. App. __, Misc. No. 2-
00, 2000 WL 1693303 (Nov. 13, 2000) (en banc order), to 
include the entry of judgment, and invited the parties to 
file supplemental briefing on the impact of the Veterans 
Claims Assistance Act (VCAA) on the instant case.  In 
December 2000, the appellant filed an unopposed motion to 
dissolve the stay of proceedings to allow entry of final 
judgment.  Accordingly, the appellant's motion was granted, 
with judgment and mandate issued effective the date of the 
Court's Order.

Service connection was granted for irritable bowel syndrome 
by a January 1999 rating decision.  Regarding the cervical 
dysplasia/endometriosis claim, the record reflects that this 
issue was subsequently identified as entitlement to service 
connection for a gynecological condition, to include status 
post complete hysterectomy, for which service connection was 
granted by a May 2000 Board decision.  In view of the 
foregoing, these issues have been resolved and are no longer 
on appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


REMAND

The veteran asserts that she developed a debilitating viral 
illness in service which eventually led to the development of 
CFS, fibromyalgia, and chronic low back pain.  Further, she 
maintains that heart irregularities during active duty 
manifested in mitral valve prolapse.  Moreover, she has 
contended that not all of her service medical records are on 
file.  For example, it was contended at the June 1996 
personal hearing that service medical records were missing 
which pertained to treatment she had received at Fort Polk.  
She also contends that the symptoms associated with scar 
residuals of exploratory surgery for an ovarian cyst warrant 
a compensable evaluation.

In the October 2000 memorandum decision, the Court found that 
the Board's decision regarding the viral syndrome and mitral 
valve prolapse claims must be vacated and remanded, in part, 
to comply with the holding of McCormick v. Gober, 14 Vet. 
App. 39, 49 (2000), which had held that by virtue of issuing 
a VA Veterans Benefits Administration Letter, captioned "VBA 
Letter 20-99-60", in August 1999, VA had obligated itself to 
request copies of a claimant's service medical records and VA 
medical records prior to making a determination as to whether 
a claim was well grounded because such records were 
"considered to be in VA custody".  As noted in the memorandum 
decision, the evidence on file reflects that the RO made 
three requests for service records to the National Personnel 
Records Center (NPRC).  With respect to these requests, the 
Board notes that the veteran's claims file includes three 
separate envelopes which contain service medical records.  
One file includes a handwritten date from June 1994, while 
another envelope notes that it was received in April 1997 
from the NPRC.  The third envelope contains no such date.

In the memorandum decision, the Court stated that these three 
requests for records apparently yielded three different 
results, and that fact in turn lead to the same supposition 
that was reached in McCormick, supra, that an additional 
request "could very possibly [also] yield a result different 
from" the earlier requests, and, hence, a remand was 
required.  Moreover, the Court criticized the fact that, 
rather than seek clarification from the NPRC as to why two 
and possibly three different records requests made to that 
organization had all yielded different results, the RO simply 
denied the veteran's claims and stated: "Subsequent to the 
[June 1996] hearing[,] additional records were obtained 
including further search for military records.  Additional 
military records have not been located."  The Court stated 
that, facially, the RO's explanation did not seem to make 
sense, but that it might be construed as suggesting that 
although the RO had "obtained" "additional records" (i.e., 
perhaps, additional private medical records), it had not been 
able to obtain any "additional" (i.e., new) "military 
records" following a "search for military records".  Further, 
the Court stated that the RO's lack of follow-up with the 
NPRC was especially disconcerting in this case in view of the 
fact that at the June 1996 hearing the RO told the veteran 
that it would "institute measures to initiate a further and 
comprehensive search" for the Fort Polk service medical 
records and specifically stated that a military record search 
would be made for additional in-service hospitalizations at 
Fort Polk.  
Despite the assurances made at the June 1996 personal 
hearing, the Court found that there was no indication that a 
"comprehensive search" was ever undertaken or that the RO 
itself contacted Fort Polk in order to attempt to obtain any 
records that might be located at that facility.  Although a 
"request" for service medical records was made, the Court 
found that VA did not follow up on that request when faced 
with disparate responses from the NPRC or make reasonable 
efforts to perform the "comprehensive" search promised to the 
veteran in June 1996.  Thus, the Court concluded that VA's 
actions would not satisfy its self-imposed obligations under 
VBA Letter 20-99-60.  See McCormick, supra. 

As an additional matter, the Board notes that on November 9, 
2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In light of the Court's memorandum decision, as well as the 
VCAA, the Board concludes that a remand is required for the 
RO to conduct a comprehensive search for additional service 
medical records pertaining to the veteran.  This should 
include any additional records which may be available from 
Fort Polk, such as hospital treatment records, morning 
reports and sick lists, using the relevant information 
provided by the veteran.

The Court's memorandum decision also reflects that both 
parties contended that a remand was required because the 
Board discounted an October 1995 private medical opinion in 
support of the veteran's claim, as well as the veteran's own 
statements in the face of no contrary evidence.  With respect 
to this assertion, the Board notes that the physician who 
issued the October 1995 private medical opinion stated: "I 
suspect this has been present since 1970's after her severe 
illness.  It is not unusual for fibromyalgia to follow a 
traumatic event or even a dramatic illness."  Regarding the 
veteran's own statements, the record reflects that she is a 
registered nurse.  However, in the April 1998 decision, the 
Board found that while the October 1995 private medical 
opinion did indeed relate that fever in service was suspected 
in the development of fibromyalgia, there was no indication 
that the physician had any of veteran service records for 
review, nor that the physician relied upon anything other 
than the veteran's own recited history to support the medical 
opinion.  Moreover, the Board noted that, in 1980, the 
veteran rendered a medical history of pain since the age of 
13, which had involved every joint of her body from one time 
to another.  Conversely, the medical history provided by the 
veteran to the October 1995 private physician indicated that 
her symptoms had only begun after the episode of fever in 
service.  Thus, the Board concluded that, as to the onset of 
relevant symptomatology, the history obtained in 1980 
outweighed that which was obtained many years later simply by 
virtue of the fact that it was more proximate to the onset 
date.  

Despite the deficiencies of the October 1995 private medical 
opinion that were noted in the April 1998 decision, the Board 
acknowledges that no competent medical opinion appears to be 
on file which specifically refutes this opinion, nor the 
veteran's own contentions.  In fact, no competent medical 
opinion, based upon a review of the medical records and an 
evaluation of the veteran, appear to be on file which 
addresses whether or not the veteran's currently has any 
residuals from an in-service viral syndrome.  When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the Board concludes that a remand is necessary 
for the veteran to undergo an examination to address this 
claim.

Regarding the scar residuals claim, the Court noted that the 
veteran underwent a VA medical examination in August 1994.  
However, the examiner noted that veteran's medical records 
were not available for review, and stated that he could not 
comment on any discrepancy arising from the veteran's recited 
history.  Further, it was noted that the Board had remanded 
the cervical dysplasia/endometriosis claim because the August 
1994 VA examiner's opinion was found to be inadequate.  The 
Court criticized the Board for not offering an adequate 
explanation as to why the VA examiner's opinion was adequate 
to support the denial of the ovarian-cyst-removal-scar claim 
but was inadequate to support the denial of the remanded 
claim.  Moreover, the Court stated that the Board's disparate 
treatment of this evidence raises serious questions 
concerning arbitrary and capricious decisionmaking

The Court also criticized the Board for adjudicating the scar 
claim as an increased rating claim, rather than an initial 
higher rating claim.  Among other things, the Court pointed 
out that the Board cited to Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), and not Fenderson v. West, 12 Vet. App. 
119 (1999).  Since the Board adjudicated this claim as an 
increased-rating claim rather than as a claim for a higher 
initial rating, the Court stated that it could not conclude 
that the Board properly weighed the evidence of record in 
denying a compensable rating.  Compare Francisco, supra (as 
to increased-rating claim, stressing focus on current 
evidence), with Fenderson, supra (as to claim for higher 
initial rating, the Board must consider all evidence of 
record from time of the veteran's initial application).  
Hence, the Court held that the Board failed to provide an 
adequate statement of the reasons or bases for its decision 
that a compensable rating was not warranted in this case, 
specifically as to its finding that the evidence of record 
did not support the assignment of a compensable rating and as 
to its reliance on the August 1994 VA examiner's opinion, 
upon which the Board had concurrently based its remand of a 
different claim not on appeal to the Court.

With respect to the Court's findings, the Board notes that 
the holding of Fenderson, supra, was issued after the April 
1998 decision.  Further, while the absence of medical records 
was a basis upon which to find that any medical opinion 
regarding the etiology of the veteran's cervical 
dysplasia/endometriosis was inadequate, the August 1994 VA 
examiner was presumably competent to observe and report as to 
the physical symptoms of the veteran's service-connected 
scar.  Nevertheless, since it has been approximately seven 
years since the veteran underwent this examination, the Board 
is of the opinion that the record may not accurately reflect 
the severity of the service-connected disability.  
Accordingly, the Board concludes that a remand is necessary 
in order for a new examination to be accorded to the veteran.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As an additional matter, it is noted that in April 1998 the 
Board found that there was a great deal of discrepancy as to 
whether the veteran currently had irritable bowel syndrome 
and/or peptic ulcer disease.  The Board also noted that no 
opinion had been provided as to the probable onset and/or 
whether any current gastrointestinal disability related back 
to the veteran's service.  Accordingly, the Board remanded 
these claims for the veteran to undergo special VA 
gastrointestinal examination to determine the nature of any 
stomach disorders indicated.  The examiner was requested to 
carefully review the record and delineate the current 
gastrointestinal diagnoses, as well as offer a well-reasoned 
opinion as to whether or not any gastrointestinal disability 
related back to her active duty service, or whether or not 
such symptoms pre-existed her active duty.

Following the Board's remand, the veteran underwent a 
gastroenterology consultation in June 1998.  Among other 
things, the examiner stated that he could find no evidence of 
peptic ulcer disease from the documents in the record or the 
veteran's symptomatology.  

As noted above, service connection was granted for irritable 
bowel syndrome by a January 1999 rating decision.  This same 
decision also continued to deny service connection for peptic 
ulcer disease as not well grounded, and referred to the June 
1998 gastroenterology examination in support of this 
decision.  However, the record does not show that the veteran 
was ever issued a Supplemental Statement of the Case as 
required by 38 C.F.R. § 19.31.  Moreover, it does not appear 
from the Board's review of the record that the veteran ever 
withdrew this claim.  Thus, a remand is required in order to 
cure this procedural defect.

The RO should also address whether any additional 
notification or development action is required under the VCAA 
regarding the issues on appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and 
satisfied. 

2.  The RO should make a comprehensive 
search for any additional service medical 
records pertaining to the veteran that 
are not on file.  Of particular 
importance are any additional records 
from Fort Polk, including any hospital 
treatment records, morning reports, etc.  
The RO's efforts to obtain these 
additional records should be documented 
in the claims folder.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for mitral valve 
prolapse, chronic fatigue syndrome, 
fibromyalgia, chronic low back pain, and 
her scar residuals from exploratory 
surgery for ovarian cyst.  After securing 
any necessary release, the RO should 
obtain those records not already on file.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to address whether she currently has any 
residuals from an in-service viral 
syndrome.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
must express an opinion as to whether it 
is as likely as not that the veteran 
currently has chronic fatigue syndrome, 
fibromyalgia, chronic low back pain, 
and/or any other disability as a residual 
of an in-service viral syndrome.  If the 
examiner cannot provide the requested 
opinion without resort to speculation, it 
should be so stated.

The veteran should also be afforded an 
examination to evaluate the nature and 
severity of her service-connected 
residuals of exploratory surgery for an 
ovarian cyst, to include a scar.  The 
claims folder should be made available to 
the examiner for review before the 
examination. 

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  It should 
also reflect consideration of the 
veteran's peptic ulcer disease claim.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




